DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-9 and 16-19, drawn to a capsule comprising a water capsule, a coffee capsule, a water hole disposed on the water capsule whereby the water capsule holds a quantity of water, the coffee capsule housed within the water capsule holds a quantity of coffee, and the water hole disposed on the water capsule is configured to release the water within the water capsule into a coffee machine.

Group II, claim(s) 10, drawn to a coffee machine.

Group III, claim(s) 11-15 and 20, drawn to a method of making coffee comprising the steps of inserting a capsule containing a water capsule and a coffee capsule into a coffee machine, penetrating a back side of the coffee capsule via a first perforator configured to form a coffee hole in the back of the coffee capsule, penetrating a water hole disposed on a back side of the water capsule via a tube disposed at an end of a sliding path so that water is released from the water capsule into a heater tank within the coffee machine, heating the water via the heater tank, injecting water from the heater tank into the coffee capsule through the coffee hole, and forming coffee once the water mixes with the coffee in the coffee capsule.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a capsule comprising a water capsule, a coffee capsule, a water hole disposed on the water capsule whereby the water capsule holds a quantity of water, the coffee capsule housed within the water capsule holds a quantity of coffee, and the water hole disposed on the water capsule is configured to release the water within the water capsule into a coffee machine, this technical feature Aviles et al. US 2014/0161940 (cited on Information Disclosure Statement filed April 7, 2021).  Aviles et al. discloses a capsule comprising a water capsule (second chamber 14b), a coffee capsule (first chamber 14a) (‘940, Paragraph [0018]), a water hole (valve 44) disposed on the water capsule (second chamber 14b) whereby the water capsule (second chamber 14b) holds a quantity of water (liquid 25) (‘940, Paragraph [0034]), the coffee capsule (first chamber 14a) housed within the water capsule (second chamber 14b) holds a quantity of coffee (‘940, Paragraph [0028]), and a water hole disposed on the water capsule (second chamber 14b) being capable of releasing the water (liquid 25) within the water capsule (second chamber 14b) into a coffee machine (‘940, FIG. 1) (‘940, Paragraph [0030]).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792